Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 - 6 are rejected under 35 U.S.C. 103 as being unpatentable over Bekkevold (US 2011/0005764) in view of Feher (US 5,911,448).
Regarding claim 1, Bekkevold discloses an end connection assembly for pull-in and coupling of a flexible tubular pipe to an inboard hub of a subsea structure using a tie-in tool (stroking tool 40), the flexible tubular pipe (pipeline 22; Examiner notes that a pipeline that is wrapped around a spool would obviously be flexible.), the end connection assembly comprising: an end fitting (termination head 20) which is connected to an end section of the flexible tubular pipe in a sealed manner to form a termination of the flexible tubular pipe; an engagement surface (the outer surface of collet head 24 which is gripped by the first part 62 of actuator 60) for interacting with engagement means (62) of the tie-in tool; and a collet connector assembly (collet head 24; collet fingers, not shown) for releasably coupling the end connection assembly to the inboard hub (5); wherein the engagement surface is arranged on the end fitting radially outside of and circumferentially enclosing the flexible pipe (22) (Figs. 1 - 5 and 8; paragraphs 0020 - 0022, 0025, 0026, and 0028). Bekkevold fails to disclose the pipe comprising a plurality of superposed flexible layers; at least one of the plurality of flexible layers is anchored in the termination of the flexible tubular pipe. Feher teaches a pipe (hose 18) comprising a plurality of superposed flexible layers (layers of plastics); at least one of the plurality of flexible layers is anchored in the termination (hose coupling 10 comprising end fitting 12 and ferrule 14) of the flexible tubular pipe (18) (Figs. 1 - 3; abstract; col. 3, lines 4 - 27; col. 5, lines 16 - 30).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the pipe as disclosed by Bekkevold with the flexible tubular pipe comprising a plurality of superposed flexible layers anchored in a termination as taught by Feher to provide the pipe with a predetermined amount of flexibility and support.
Regarding claim 2, Bekkevold further discloses the engagement surface (outer surface of collet head 24 which is gripped by the first art 62) is circular-cylindrical (Fig. 1; paragraph 0026).
Regarding claim 3, Bekkevold further discloses  the end fitting (receiving portion 32) comprises an annular recess (unlabeled recess in the outer perimeter of collet head 24) allowing for mounting of the collet connector assembly (24; collet fingers, not shown) to the end fitting (Figs. 1, 5, and 8).
Regarding claim 4, Bekkevold further discloses the end fitting (20) forms an internal body of the collet connector assembly (24; collet fingers, not shown) (Figs. 1, 5, and 8).
Regarding claim 5, Bekkevold further discloses the end fitting (20) has a first section which is connected to an outer layer of the pipe (22); and said engagement surface is arranged radially outside of and circumferentially encloses the pipe (Fig. 1).  Bekkevold fails to disclose a first section is connected to an outer layer of said said plurality of superposed flexible layers in a sealed manner; and a second section which is connected to an inner layer of said plurality of superposed flexible layers in a sealed manner.  Feher teaches a first section (14) is connected to an outer layer of said plurality of superposed flexible layers (18) in a sealed manner (Fig. 3); and a second section (second section 28) which is connected to an inner layer of said plurality of superposed flexible layers (18) in a sealed manner (Fig. 2; col. 3, lines 19 - 27; col. 5, lines 58 - 65; col. 6, lines 12 - 18). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the pipe as disclosed by Bekkevold with the flexible tubular pipe comprising a plurality of superposed flexible layers anchored in a termination as taught by Feher to provide the pipe with a predetermined amount of flexibility and support.
Regarding claim 6, Bekkevold further discloses the end fitting (20) has a first section which is connected to an outer layer of the pipe (22); and said engagement surface is arranged radially outside of and circumferentially encloses the pipe (Fig. 1).  Bekkevold fails to disclose a first section is connected to the second section in a sealed manner enclosing at least one intermediate layer of said plurality of superposed flexible layers in an annular volume between the first section and the second section. Feher teaches a first section (14) is connected to the second section (28) in a sealed manner enclosing at least one intermediate layer (one of the middle layers of the several flexible tubular layers 18) of said plurality of superposed flexible layers in an annular volume between the first section and the second section (Figs. 1 and 2; col. 3, lines 19 - 27; col. 5, lines 24 - 25 and 58 - 65; col. 6, lines 12 - 18). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the pipe as disclosed by Bekkevold with the flexible tubular pipe comprising a plurality of superposed flexible layers anchored in a termination as taught by Feher to provide the pipe with a predetermined amount of flexibility and support.

Claims 1 and 5 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bekkevold in view of Dehais et al. (US 2016/0319972).
Regarding claim 1, Bekkevold discloses an end connection assembly for pull-in and coupling of a flexible tubular pipe to an inboard hub of a subsea structure using a tie-in tool (stroking tool 40), the flexible tubular pipe (pipeline 22; Examiner notes that a pipeline that is wrapped around a spool would obviously be flexible.), the end connection assembly comprising: an end fitting (termination head 20) which is connected to an end section of the flexible tubular pipe in a sealed manner to form a termination of the flexible tubular pipe; an engagement surface (the outer surface of collet head 24 which is gripped by the first part 62 of actuator 60) for interacting with engagement means (62) of the tie-in tool; and a collet connector assembly (collet head 24; collet fingers, not shown) for releasably coupling the end connection assembly to the inboard hub (5); wherein the engagement surface is arranged on the end fitting radially outside of and circumferentially enclosing the flexible pipe (22) (Figs. 1 - 5 and 8; paragraphs 0020 - 0022, 0025, 0026, and 0028). Bekkevold fails to disclose the pipe comprising a plurality of superposed flexible layers; at least one of the plurality of flexible layers is anchored in the termination of the flexible tubular pipe. Dehais teaches a pipe (10) comprising a plurality of superposed flexible layers (12, 14, 16, 18, 20, 22); at least one of the plurality of flexible layers is anchored in the termination (end fitting 34) of the flexible tubular pipe (10) (Figs. 1 and 5; paragraphs 0032 - 0037 and 0039).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the pipe as disclosed by Bekkevold with the flexible tubular pipe comprising a plurality of superposed flexible layers anchored in a termination as taught by Dehais to provide the pipe with a predetermined amount of flexibility and support.
Regarding claim 5, Bekkevold further discloses the end fitting (20) has a first section which is connected to an outer layer of the pipe (22); and said engagement surface is arranged radially outside of and circumferentially encloses the pipe (Fig. 1).  Bekkevold fails to disclose a first section is connected to an outer layer of said plurality of superposed flexible layers in a sealed manner; and a second section which is connected to an inner layer of said plurality of superposed flexible layers in a sealed manner.  Dehais teaches a first section (monocone annular part 38’) is connected to an outer layer (22) of said plurality of superposed flexible layers in a sealed manner; and a second section (ring 36) which is connected to an inner layer (12) of said plurality of superposed flexible layers in a sealed manner (Figs. 1 and 5; paragraphs 0037 and 0039). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the pipe as disclosed by Bekkevold with the flexible tubular pipe comprising a plurality of superposed flexible layers anchored in a termination as taught by Dehais to provide the pipe with a predetermined amount of flexibility and support.
Regarding claim 6, Bekkevold further discloses the end fitting (20) has a first section which is connected to an outer layer of the pipe (22); and said engagement surface is arranged radially outside of and circumferentially encloses the pipe (Fig. 1).  Bekkevold fails to disclose a first section is connected to the second section in a sealed manner enclosing at least one intermediate layer of said plurality of superposed flexible layers in an annular volume between the first section and the second section. Feher teaches a first section (38’) is connected to the second section (36) in a sealed manner enclosing at least one intermediate layer (20) of said plurality of superposed flexible layers in an annular volume between the first section and the second section (Figs. 1 and 5; paragraphs 0033, 0037, 0039, and 0041). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the pipe as disclosed by Bekkevold with the flexible tubular pipe comprising a plurality of superposed flexible layers anchored in a termination as taught by Dehais to provide the pipe with a predetermined amount of flexibility and support.
Regarding claim 7, Bekkevold fails to disclose the at least one intermediate layer comprises armour formed by a pair of crossed armour plies in opposite directions.  Dehais teaches the at least one intermediate layer (20) comprises armour formed by a pair of crossed armour plies wound in opposite directions (Fig. 1; paragraph 0033).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the pipe as disclosed above with the intermediate layer comprising armour as taught by Dehais to provide the pipe with a predetermined amount of strength and support.
Regarding claim 8, Bekkevold discloses a method of producing an end connection assembly (20) for pull-in and coupling of a tubular pipe (pipeline 22) to an inboard hub (5) of a subsea structure (pipeline 3) using a tie-in tool (stroking tool 40), the method comprising: connecting an end fitting (32) to an end section of the tubular pipe (22 ) to form a termination of the tubular pipe; at a location radially outside of the pipe, providing the end fitting with an engagement surface (the outer surface of collet head 24 which is gripped by the first part 62 of actuator 60) for interacting with engagement means (62) of the tie-in tool (40), wherein engagement surface circumferentially encloses said pipe; and mounting on the end fitting, a collet connector assembly (24; collet fingers, not shown) for releasably coupling of the end connection assembly to the inboard hub (5) (Figs. 1 - 5 and 8; paragraphs 0020 - 0022, 0025, 0026, and 0028). Bekkevold fails to disclose the pipe comprises a plurality of superposed flexible layers of metal materials and plastics materials; a termination of the flexible tubular pipe in which at least one layer of said plurality of flexible layers is anchored. Dehais teaches a flexible tubular pipe (10) comprises a plurality of superposed flexible layers of metal materials and plastics materials (12, 14, 16, 18, 20, 22); connecting the end fitting (34) to an end section of the flexible tubular pipe (10) in a sealed manner to form a termination of the flexible tubular pipe in which at least one layer of said plurality of flexible layers is anchored (Figs. 1 and 5; paragraphs 0032 - 0037 and 0039). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the tubular pipe and the end fitting as disclosed by Bekkevold with the flexible tubular pipe comprising a plurality of superposed flexible layers as taught by Dehais to provide the tubular pipe with desired mechanical properties and sealing properties with respect to the hydrocarbon that the pipe transports and to the surrounding environment.
Regarding claim 9, Bekkevold further discloses wherein the step of mounting the collet connector assembly (24; collet fingers, not shown) on the end fitting (20) comprises mounting the collet connector assembly on the second section (unlabeled tubular member adjacent an end of receiving portion 32 located nearest collet ring 24; Fig. 5); and wherein the step of providing the end fitting with the engagement surface comprises providing the first section with the engagement surface (the outer surface of collet head 24 which is gripped by the first part 62 of actuator 60). Bekkevold fails to disclose connecting a first section of said end fitting to an outer layer of said plurality of superposed flexible layers in a sealed manner; connecting a second section of said end fitting to an inner layer of said plurality of superposed flexible layers in a sealed manner; and connecting the first section to the second section in a sealed manner enclosing at least one intermediate layer of said plurality of superposed flexible layers in an annular volume between the first section and the second section. Dehais teaches connecting a first section (38’) of said end fitting (34) to an outer layer (22) of said plurality of superposed flexible layers in a sealed manner; connecting a second section (36) of said end fitting to an inner layer (12) of said plurality of superposed flexible layers in a sealed manner; and connecting the first section (38’) to the second section (36) in a sealed manner enclosing at least one intermediate layer (20) of said plurality of superposed flexible layers in an annular volume between the first section and the second section (Figs. 1 and 5; paragraphs 0033, 0037, 0039, and 0041). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the tubular pipe and the end fitting as disclosed by Bekkevold with the flexible tubular pipe comprising a plurality of superimposed flexible layers and the end fitting connected to an end section of the flexible tubular pipe as taught by Dehais to provide the tubular pipe with desired mechanical properties and sealing properties with respect to the hydrocarbon that the pipe transports and to the surrounding environment.
Regarding claim 10, Bekkevold further discloses forming a second sub-assembly by mounting the collet connector assembly (24; collet fingers, not shown) on the second sub-section (unlabeled tubular member located between the collet ring 24 and receiving portion 32) (Figs. 1 and 5). Bekkevold fails to disclose the second section of the end fitting is produced from a first sub-section and a second sub- section and wherein the method comprises the steps of: connecting the first sub-section to the inner layer; forming a first sub-assembly by connecting the first section to the first sub-section in a sealed manner, thereby enclosing the at least one intermediate layer in an annular volume between the first section and the first sub-section; testing the integrity of a first seal between the first section and the first sub-section; testing the integrity of a second seal between the collet connector assembly and the second sub-section; and after said steps of testing the integrity of the first and second seals, attaching the second sub-assembly to the first sub-assembly by attaching the second sub-section to the first sub-section. Dehais teaches the second section (36) of the end fitting is produced from a first sub-section (external end 44) and a second sub-section (internal end 42) and wherein the method comprises the steps of: connecting the first sub-section (44) to the inner layer (12); forming a first sub-assembly by connecting the first section (38’) to the first sub-section (44) in a sealed manner, thereby enclosing the least one intermediate layer (20) in an annular volume between the first section (38’) and the first sub-section (44) (Fig. 5; paragraphs 0038, 0039, and 0041). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the tubular pipe and the end fitting as disclosed by Bekkevold with the flexible tubular pipe comprising a plurality of superimposed flexible layers and the end fitting connected to an end section of the flexible tubular pipe as taught by Dehais to provide the tubular pipe with desired mechanical properties and sealing properties with respect to the hydrocarbon that the pipe transports and to the surrounding environment. Dehais fails to explicitly teach testing the integrity of a first seal between the first section and the first sub-section; testing the integrity of a second seal between the collect connector assembly and the second sub-section; and after said steps of testing the integrity of the first and second seals, attaching the second sub-assembly to the first sub-assembly by attaching the second sub- section to the first sub-section. Given the apparatus as disclosed above, the steps of testing the integrity of the first seal between the first section and the first sub-section; testing the integrity of the second seal between the collect connector assembly and the second sub-section; and after said steps of testing the integrity of the first and second seals, attaching the second sub-assembly to the first sub-assembly by attaching the second sub- section to the first sub- section would have been considered obvious to one of ordinary skill in the art to ensure a sealed connection between the end fitting and the flexible tubular pipe comprising a plurality of flexible layers, the sealed connection being required to provide the flexible tubular pipe with desired mechanical properties and sealing properties with respect to the hydrocarbon that the pipe transports and to the surrounding environment.
Regarding claim 11, Bekkevold in view of Dehais fails to disclose step of attaching the second sub-assembly to the first sub-assembly comprises joining the second sub-section and the first sub- section by welding. Dehais teaches the second sub-section (42) and the first sub-section (44) are integrally formed (Fig. 5). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the method as disclosed above to include the step of joining the second sub-section and the first-subsection by welding because smaller pieces (the first sub-section and the second sub-section individually) would be easier to store and transport to an installation site.
Response to Arguments
Applicant’s arguments with respect to claims 1 - 7 have been considered but are moot in view of new grounds of rejection.

Applicant's arguments filed 22 August 2022 have been fully considered but they are not persuasive. 
Regarding claim 8, Applicant argues that Dehais does not disclose an end fitting having an engagement surface located radially outside of the at least one flexible layer, wherein the engagement surface circumferentially encloses the at least one flexible layer.  Examiner replies that Dehais was not relied upon to teach an engagement surface.  Dehais was only relied upon to teach a flexible pipe comprising a plurality of flexible layers.  As discussed above, Bekkevold discloses an end fitting (20) having an engagement surface (the outer surface of collet head 24 which is gripped by the first part 62 of actuator 60) located radially outside of the pipe, wherein the engagement surface circumferentially encloses the pipe.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098. The examiner can normally be reached M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
8/30/2022